Citation Nr: 1012452	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-19 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling due to 
arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to June 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that continued 
a 10 percent rating for a right knee disability.  A 
September 2008 rating decision assigned a temporary 100 
percent disability rating from June 20, 2008, to September 
1, 2008, for the Veteran's right knee disability due to 
surgery for a right knee anterior cruciate ligament (ACL) 
deficiency that required convalescence.  A 10 percent 
disability rating was continued for the right knee 
disability, effective September 1, 2008.  


FINDINGS OF FACT

The Veteran's right knee disability has been manifested by 
full extension and flexion limited at most to 100 degrees.  
There is x-ray evidence of arthritis.  There is also 
evidence of a dislocated semilunar cartilage, but there is 
no evidence of frequent episodes of locking and effusion.  
There is no subluxation or ankylosis.  Prior to June 20, 
2008, there was slight instability.    


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right knee disability due to arthritis and limitation of 
motion have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 
(DCs) 5010, 5258, 5260, 5261 (2009).

2.  The criteria for a separate rating of 10 percent, but 
not higher, for right knee instability have been met for the 
period from June 6, 2007, to June 20, 2008.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Code (DC) 5257 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher rating is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3 (2009).  Also, when making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the Veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1 (2009); Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  The Board will also consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2009).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level 
of associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  38 C.F.R. § 4.14 (2009).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2009), 
however, are applicable only in conjunction with the 
diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive 
of disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2009).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2009).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2009).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  38 
C.F.R. § 4.45 (2009).

Arthritis shown by X-ray studies is rated based on 
limitation of motion of the affected joint.  When limitation 
of motion would be noncompensable under a limitation-of-
motion code, but there is at least some limitation of 
motion, a 10 percent rating may be assigned for each major 
joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 
(DCs) 5003, 5010 (2009).  Diagnostic Code 5010, used to rate 
traumatic arthritis, directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, DC 5003 (2009).  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 
(2009).  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1 (2009).  

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and rating a 
knee disability under both of these codes does not amount to 
pyramiding.  38 C.F.R. § 4.14 (2009); VAOPGCPREC 23-97 (July 
1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 
Vet. App. 259 (1994).  However, a separate rating must be 
based on additional compensable disability.  

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a Veteran has both a compensable 
limitation of flexion and a compensable limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with disability.  VAOPGCPREC 9-04 (Sept. 17, 
2004), 69 Fed. Reg. 59990 (2005).  

The Veteran's right knee disability is rated under DC 5010, 
which contemplates degenerative arthritis of the knee.  
38 C.F.R. § 4.71a, DC 5010 (2009).  Diagnostic Code 5260, 
which contemplates limitation of flexion of the leg, and 
Diagnostic Code 5261, which contemplates limitation of 
extension of the leg, are also applicable in this claim.  
38 C.F.R. § 4.71a, DCs 5260, 5261 (2009).  Diagnostic Code 
5257, which contemplates recurrent subluxation or lateral 
instability, and Diagnostic Code 5258, which contemplates 
dislocation of semilunar cartilage, are also applicable in 
this claim.  38 C.F.R. § 4.71a, DCs 5257, 5258 (2009).

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5256 (ankylosis of the knee), 5259 
(symptomatic removal of semilunar cartilage), 5262 
(impairment of the tibia and fibula), and 5263 (genu 
recurvatum) are not applicable in this instance, as the 
medical evidence does not show that the Veteran has any of 
those conditions.  Specifically, no treatment record, or any 
report of VA examination demonstrate any objective finding 
of malunion or nonunion of the tibia or fibula, genu 
recurvatum, or ankylosis of the right knee.  Similarly, 
symptomatic removal of the semilunar cartilage has not been 
demonstrated.      

Post-service VA and private medical records dated from 
September 2007 to May 2008 show that the Veteran received 
intermittent treatment for his right knee disability.  His 
right knee disability was manifested by pain and 
instability.  X-rays of the right knee revealed degenerative 
arthritis with mild varus.  A September 2007 MRI of the 
right knee revealed myxoid degeneration of the posterior 
horn of the medial meniscus with a tear identified 
communicating with the superior articular surface, ACL tear, 
multiloculated fluid collection adjacent to the anteromedial 
aspect of the tibial plateau extending to the articular 
surface, small joint effusion, and osteoarthritic changes.  

The Veteran submitted May 2008 lay statements from his co-
workers in support of his claim.  The Veteran's co-workers 
reported that they worked with him as fellow bartenders.  
They observed that the Veteran wore a knee brace during his 
work shifts but stated that at the end of a work shift, the 
Veteran would be wincing in pain, limping, and feeling 
stiffness in his knees.    

On VA examination in August 2007, the Veteran complained of 
weakness, swelling, and occasional giving way and locking in 
the right knee.  He reported that standing for long periods 
of time and prolonged walking caused increased pain and 
swelling in his right knee joint while prolonged sitting 
caused pain and stiffness in the right knee.  The Veteran 
stated that he worked as a bartender and had to cut down on 
his hours because constant sitting caused him more pain.  He 
denied any flare-ups or the use of any crutches or braces.  
Examination of the right knee revealed tenderness on the 
lateral part of the patella with minimal effusion in the 
right knee joint.  Range of motion testing showed 140 
degrees flexion and full extension.  There was pain on 
flexion.  The Veteran had no valgus or varus deformity.  
Lachman's test, McMurray's test, and anterior and posterior 
drawer test were all negative.  Medial collateral ligaments 
were strong.  An x-ray of the right knee indicated moderate 
arthritis of the knee.  The diagnosis was pain in the right 
knee.   

At a December 2008 VA examination, the Veteran complained of 
right knee pain that was usually a 5 to 6 out of 10 in 
intensity and sometimes increased to a 7 out of 10 in 
intensity.  He reported no history of weakness, swelling, or 
redness, but stated that he had a history of intermittent 
stiffness, fatigability, and lack of endurance.  He asserted 
that his stability had improved since the June 2008 surgery 
and that locking of the right knee had disappeared.  He 
reported one or two flare-ups since the June 2008 surgery 
where the pain worsened to an 8 to 9 out of 10 in intensity 
and lasted for several hours.  The Veteran did not use 
crutches, corrective shoes, or a cane.  He stated that he 
used a brace but was not currently wearing one.  He 
complained that as a result of his right knee pain, he had 
to reduce his workload by 25 percent.  Examination revealed 
a slight limp on the right side.  There was no evidence of 
redness, increased temperature, swelling, or effusion.  The 
Veteran had mild tenderness in the medial aspect of the 
right knee joint.  Repetitive range of motion testing of the 
right knee showed 100 degrees flexion, 110 degrees flexion, 
and 105 degrees flexion.  There appeared to be minimal 
decrease with repetitive movements.  The Veteran had pain on 
motion, but there was no significant worsening of pain with 
repetitive movements.  The Veteran had full extension.  The 
right knee was stable with no varus or valgus motion in 30 
degrees and in neutral position.  Anterior and posterior 
drawer test and McMurray's test were negative.  There was a 
5 degree varus deformity of the lower extremities at the 
knee joints, but the examiner found that was more likely to 
be congenital rather than related to the knee disability.  
An x-ray indicated surgical repair of anterior cruciate 
ligament with metal anchoring screws.  The examiner 
diagnosed the Veteran with right knee joint pain and noted 
that since the June 2008 surgery, there had been no 
complaints of instability, subluxation, or dislocation and 
pain had also improved. 

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2009).  
On the above examinations, the Veteran's right knee had 
flexion limited at most to 100 degrees, as demonstrated at 
the December 2008 VA examination.  The flexion of the 
Veteran's right knee would have to be limited to 30 degrees 
in order to warrant an increased rating of 20 percent.  
38 C.F.R. § 4.71a, DC 5260 (2009).  Diagnostic Code 5260 
therefore cannot serve as a basis for an increased rating in 
this case.  Similarly, an increased rating is not warranted 
under DC 5261.  The Veteran had full extension on the above 
examinations, and the Veteran's right knee extension would 
have to be limited to 15 degrees in order to warrant an 
increased rating of 20 percent.  38 C.F.R. § 4.71a, DC 5261 
(2009).  Therefore, DC 5261 cannot serve as a basis for an 
increased rating for the Veteran's right knee disability.  

The Board has determined that the Veteran is not entitled to 
compensable ratings  under DCs 5260 and 5261.  Because he 
did not meet the criteria for compensable ratings under DCs 
5260 and 5261, no separate ratings are warranted.  
VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  
In the present case, there is no basis for compensable 
ratings under DCs 5260 and 5261.  

The Board also finds that the Veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  Although the Veteran complained of 
suffering flare-ups of pain that lasted for several hours, 
there was no evidence which suggests, that, on repetitive 
use, the right knee would be restricted by pain or other 
factors to only 30 degrees flexion or 15 degrees extension, 
the criteria for a 20 percent rating, or restricted such 
that any separate compensable ratings would be warranted.  
In fact, the right knee was limited at most to 100 degrees 
flexion and full extension upon repetitive motion due to 
pain.  Thus, even considering the effects of pain on use, 
there is no probative evidence that the right knee is 
limited in motion to 15 degrees extension or 30 degrees 
flexion, and thus the requirements for an increased rating 
are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Furthermore, the Board 
finds that the evidence does not show that any additional 
functional limitation would result in the Veteran warranting 
any separate compensable ratings for limitation of extension 
and flexion. 

Diagnostic Code 5257 provides a 10 percent rating for slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating is warranted for moderate recurrent subluxation or 
lateral instability.  A 30 percent rating is warranted for 
severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, DC 5257 (2009).  

The medical evidence does not show any recurrent 
subluxation, nor does the Veteran report any subluxation.  
With respect to instability, the Veteran complained that his 
right knee gave way occasionally.  The medical evidence of 
record showed that the Veteran had an anterior cruciate 
ligament tear and indicated that his right knee disability 
was manifested by pain and instability.  The Veteran 
underwent surgery for a right knee ACL deficiency on June 
20, 2008.  On VA examination in December 2008, the Veteran 
reported that his right knee instability had improved since 
the June 2008 surgery.  The examiner determined that since 
the June 2008 surgery, the Veteran's knee pain had improved 
and he had not had any complaints of right knee instability.  
The Board finds that the objective medical evidence 
indicates that prior to the Veteran's June 2008 right knee 
surgery, he had suffered from periodic, recurrent right knee 
instability.  There is no evidence that the Veteran's right 
knee instability was frequent or that it caused him to fall.  
In the absence of objective evidence of frequent 
instability, the Board finds that any such instability of 
which the Veteran suffered to be no more than slight.  
Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that a separate 10 percent rating for slight 
right knee instability was warranted under DC 5257, for the 
period from June 6, 2007, to June 20, 2008.  However, the 
evidence shows that after surgery and convalescence the 
instability had resolved, as shown on the December 2008 
examination.  Therefore, a separate rating was no longer 
warranted. 

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and rating a 
knee disability under both of those codes does not amount to 
pyramiding.  38 C.F.R. § 4.14 (2009); VAOPGCPREC 23-97 (July 
1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 
Vet. App. 259 (1994).  However, a separate rating must be 
based on additional disability.  There is x-ray evidence in 
this case that demonstrates that the Veteran's right knee 
disability is manifested by arthritis.  The criteria under 
DCs 5003 and 5010 apply when limitation of motion would be 
noncompensable under a limitation of motion code.  38 C.F.R. 
§ 4.71a, DCs 5003, 5010 (2009).  In this case, the Veteran's 
right knee disability is noncompensable under DC 5260 and DC 
5261, which are diagnostic codes predicated on limitation of 
motion.  An increased 20 percent rating is not warranted 
unless there is x-ray evidence of arthritis involving two or 
more major joint groups with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, DC 5003 (2009).  In this 
case, there is no evidence of arthritis involving two or 
more major joint groups, so a rating in excess of 10 percent 
for right knee arthritis is not warranted.    
    
Under Diagnostic Code 5258, a 20 percent rating is provided 
for dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint.  38 C.F.R. 
§ 4.71a, DC 5258 (2009).  A September 2007 MRI of the right 
knee indicated myxoid degeneration of the posterior horn of 
the medial meniscus with a tear identified communicating 
with the superior articular surface, ACL tear, 
multiloculated fluid collection adjacent to the anteromedial 
aspect of the tibial plateau extending to the articular 
surface, small joint effusion, and osteoarthritic changes.  
The objective medical evidence shows that prior to his June 
2008 surgery, the Veteran had a dislocation of the semilunar 
cartilage and that he suffered from frequent right knee 
pain.  Nevertheless, there was no evidence that the Veteran 
experienced frequent locking or effusion into the joint.  
While one August 2007 medical report showed evidence of 
occasional locking of the right knee and minimal effusion 
into the right knee joint, the overall evidence did not 
demonstrate frequent locking or effusion as required by the 
criteria for a higher rating.  The criteria under DC 5258 
are conjunctive, not disjunctive; thus all criteria must be 
met.  Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use 
of the conjunctive and in a statutory provision meant that 
all of the conditions listed in the provision must be met).  
Although the Veteran had an ACL tear in the right knee with 
frequent pain, he did not meet the criteria for frequent 
locking or effusion.  Because the objective medical evidence 
did not show frequent episodes of locking and effusion 
related to the Veteran's dislocated anterior cruciate 
ligament, the Board finds that a separate 20 percent rating 
for a right knee disability prior to the Veteran's June 2008 
surgery is not warranted under DC 5258.         

The Board notes that at his August 2007 and December 2008 VA 
examinations, the Veteran reported that he had been forced 
to cut down on his working hours by 25 percent due to his 
right knee disability.  However, the Board finds no evidence 
that the Veteran's service-connected right knee disability 
presents such an unusual or exceptional disability picture 
at any time so as to require consideration of an 
extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2009).  
The objective medical evidence of record shows that 
manifestations of the Veteran's service-connected right knee 
disability do not result in a marked functional impairment 
to a degree other than that addressed by VA's Rating 
Schedule.  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, 
the degrees of disability specified in the rating schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1 (2009).  Consequently, the 
Board concludes that referral of this case for consideration 
of an extra-schedular rating is not warranted.  Thun v. 
Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's right knee 
limitation of motion and arthritis disability did not 
warrant a rating in excess of 10 percent disabling for all 
periods under consideration.  However, the Board finds that 
the evidence shows that the Veteran's right knee disability 
warranted a separate 10 percent rating for instability prior 
to his right knee ACL surgery on June 20, 2008.  All 
reasonable doubt has been resolved in favor of the Veteran 
in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt 
to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009).  The notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2007; rating 
decisions in October 2007 and September 2008; and a 
statement of the case in June 2008.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  
The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because 
of the thorough and informative notices provided throughout 
the adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has 
been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to 
the final adjudication in the May 2009 supplemental 
statement of the case.  

In addition, all relevant, identified, and available 
evidence has been obtained, and VA has notified the 
appellant of any evidence that could not be obtained.  The 
appellant has not referred to any additional, unobtained, 
relevant, available evidence.  VA has also obtained medical 
examinations in relation to this claim.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

An increased rating for a right knee disability, to include 
arthritis and limitation of motion, is denied.  

A separate 10 percent rating for right knee instability is 
granted under Diagnostic Code 5257, effective from June 6, 
2007, to June 20, 2008.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


